Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:
In claim 1:
		Line 3, “each such extending member” should be –each said extending member--;
		Lines 5-6, “a first such attachment” should be –a first attachment--;
		Lines 7-8, “the second such attachment” should be –a second attachment--;
		Line 10, “one longitudinal extending member” should be –one of said longitudinal extending member--;
		Line 20, “that longitudinal extending member” should be –one of said longitudinal extending member--.

In claim 2:
	Line 3, “those tubular structures” should be –said tubular structures--.

In claim 3:
		Line 3, “each such extending member” should be –each said extending member--;
		Lines 5-6, “a first such attachment” should be –a first attachment--;
		Lines 7-8, “the second such attachment” should be –a second attachment--;
		Line 12, “one longitudinal extending member” should be –one of said longitudinal extending member--;
		Line 22, “that longitudinal extending member” should be –one of said longitudinal extending member--.

In claim 7:
	Line 3, “those tubular structures” should be –said tubular structures--.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-7 are indefinite and vague.
Claims 1 and 3 recite the limitation "the second such attachment" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
	In claims 1 and 3, line 14 and line 16 respectively, the phrase, “the other longitudinal extending member is both” is indefinite and vague.  What does it mean the other longitudinal extending member is both?

Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1-7 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1 and 3, including every structural element recited in the claims, especially the concept of a pair of longitudinal extending members with first, second, and third ports to accommodate at least two handles with a pair of lateral extending attachments located at each respective first and second ends.  The prior art of records show a pair of flanges with ports that can accommodate at least two handles, but they are connected by a core rather than two separate attachments located at each respective ends.  None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
6/13/22
/SANG K KIM/           Primary Examiner, Art Unit 3654